Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 7 and 8 of claim 1, the second frame OR the trip lever are rotated.  On lines 10 and 11 of claim 1, the second frame AND the trip lever are rotated.   Which should be given weight, “and” or “or”?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (D626,979) in view of Eberle (778,776), Sargent (70,750), Matthews (5,067,445) and Fisher (1,862,472) with further evidence provided by Gregory (4,342,216) and Couture (4,411,050).
Anderson shows a tool head method with most of the recited limitations as follows;
actuating a release lever (see marked figure below); 
to move a latch (see below) from a closed-latch position to an open-latch position (counter-clockwise); 
to release a first end of a second frame (see below) from a first frame (see below) in the open-latch position (second frame is moved counter-clockwise); 
rotating at least one of the second frame (counterclockwise in marked figure below) within a gap formed by prongs at a first end of the frame (see prongs and gap in figures 1 or 2) 
to move the second frame from a closed-frame position to an open-frame position (counter-clockwise in marked figure below); and 


    PNG
    media_image1.png
    874
    1076
    media_image1.png
    Greyscale

	As seen in strikethrough above, Anderson lacks a trip lever, and more specifically a trip lever outside the gap.
Examiner takes Official Notice that in a different fields of endeavor, it is well known the use a trip lever to automatically contain an object, such that the trip lever also has open and closed positions.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.    An example of this is Eberle, who employs an inside-the-gap frame (9) and trip lever (10) to convert a two-step hooking process into a one-step hooking process, such that the trip lever has a closed position (figure 2) and an open position (figure 3).  A second example is Sargent, who employs a differently located inside-the-gap frame (f) and trip lever (d) to convert a two-step hooking process into a one-step hooking process, such that the trip lever has a closed position (figure 4) and an open position (figure 3).  A third example is Matthews, who employs an outside-on-both-sides frame (17) and trip lever (18) to convert a two-step hooking process into a one-step hooking process, such that the trip lever has a closed position (figure 1) and an open position (figure 2).   A fourth example is Fisher, who employs an outside-on-one-side frame (14) and trip lever (13) to convert a two-step hooking process into a one-step hooking process, such that the trip lever has a closed position (figure 2) and an open position (figure 1).   To elaborate, with a standard carabineer type hook, the latch must sometimes be manipulated with a second hand, or if you are dexterous, with your thumb.  So there is a first step of latch manipulation and a second step of inserting the object-to-be-captured.  With the hooks of Eberle, Sargent, Matthews and Fisher, there is only one step, just insert the object-to-be-captured, and the latching is automatic.
Additional references can be provided if challenged, as this is common.
As set forth in MPEP 2143, Exemplary Rationale “F”, reads as follows;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
In this case, the design incentives are clear, namely to reduce the number of steps required by the operator.  
It would have been obvious to one of ordinary skill to have modified Anderson by providing a trip lever, as taught by Eberle, Sargent, Matthews and Fisher and others, in order to reduce the number of steps required by the operator.  
As seen in Eberle, Sargent, Matthews and Fisher, once the object is captured, the trip lever is pivoted out of the way, past the surface that faces the capture zone, so as not to interfere.  Accordingly, once modified, Anderson’s new trip lever would also work the same way, pivoting past the surface that faces the operating zone.
In regard to the new recitation that the second frame is inside the prong gap, and the trip lever is outside the prong gap, Examiner notes that the relocation of parts is considered to be obvious, barring some unexpected results (see in re Japikse and MPEP 2144.04 VI, C).  Furthermore, the cited references teach the trip lever inside the gap (Eberle, Sargent) and outside the frame (Matthews, Fisher), thus proving that both are known for the same purpose.  Accordingly, it is considered obvious to have the second frame in the gap (taught by Anderson, Eberle and Sargent) and to have the trip lever on the outside of the frame (taught by Matthews, Fisher).
If there is any doubt about the obviousness of a single pivoting latch having one portion in the gap, and another portion outside the gap, see Couture, who’s latch has one portion (at 30) inside the gap, and another portion (at 22) outside the frame.
If there is any doubt about the propriety of using a trip lever in the tool arts, please take note of Gregory, who uses a trip lever (part of 26) to capture his workpiece in a one-step process.  Examiner notes that Gregory is a crimper, not a cutter like Anderson, so there are different design requirements for each, but Examiner deemed it worthy to mention Gregory in the rejection anyway.
In regard to claims 2-4, Eberle (figures 1-3) Sargent, Matthews and Fisher all illustrate this process.
With respect to claims 5 and 6, Anderson shows a blade on each frame (see marked figure above).
	As for claims 7-9, the pivot pins for the second frame and release lever are evident in Anderson’s figures 1,2 and 3.
	In regard to claims 10 and 11, the 1st and 2nd retention structures are seen in figures 1 and 3.
	With respect to claim 12, note how Matthews, Sargent, Gregory and Eberle all have the trip lever pivot out of the way of the working zone when in the open position.  Eberle and Sargent in particular show in respective figure 3s how the trip lever does not extend past any surface in the working area.  It would have been obvious to one of ordinary skill to have made the trip lever recessed from the working area, as taught by at least Eberle and Sargent, so it does not interfere with whatever is placed therein.

5.	Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection.  
The new abstract has been accepted.
The rejection under 112b has been overcome, but a new one has arisen.
Please feel free to call if you would like to discuss any aspect of this case, or if you would like to float any claim amendments.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724